65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Matthew W. POOLE, Plaintiff--Appellant,v.OCEAN PINES ASSOCIATION;  Canteen Corporation;  JacquelineBinnersley, Defendants--Appellees.
No. 94-1507.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 8, 1995.

Matthew W. Poole, Appellant Pro Se.  William John Hickey, MONTEDONICO, HAMILTON & ALTMAN, Washington, DC;  Craig Forrest Ballew, SMITH, SOMERVILLE & CASE, Baltimore, MD, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to the Defendants in this action alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.2000e (West 1994 & Supp.1995).  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Poole v. Binnersley, No. CA-93-934-N (D. Md. Jan. 4, 1994;  Mar. 15, 1994;  Apr. 14, 1994).  Poole's motions for appointment of counsel and requesting oral argument are denied because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.